DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claims Status
Claims 1-20 are pending and allowable, as set forth below.


Response to Arguments
Applicant’s arguments, filed 1/18/2022, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection under 35 USC 112(b) has been withdrawn.



Allowable Subject Matter
Claims 1-20 are allowable over the prior art.  The following is a statement of reasons for indicating allowable subject matter:
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

Claims 1, 8 and 15:
determining, by the one or more processors, a plurality of recommended cloud marketplaces based, at least in part, on a comparison of the cloud service template to one or more respective features of a plurality of cloud marketplaces; 

The most germane prior art made of record includes Srikanth et al. (U.S. Pre-Grant Publication No. 2012/0198073) (“Srikanth”) and Christie et al. (U.S. Pre-Grant Publication No. 2013/0268561) (“Christie”).
While Srikanth and Christie disclose some of the limitations as claimed in claims 1, 8 and 15, Srikanth and Christie do not disclose the above noted limitations.
Srikanth discloses a software catalog, which stores instances of cloud computing resources and their providers, and a knowledge base, which stores types of computing resources including rules which reveal their discovery including identifying a cloud service offered, determining at least one feature of the cloud service, generating a cloud service template, determining a first categorization and publishing the cloud service to a plurality of cloud marketplaces.  However, Srikanth fails to disclose determining, by the one or more processors, a plurality of recommended cloud marketplaces based, at least in part, on a comparison of the cloud service template to one or more respective features of a plurality of cloud marketplaces, as is required by the present claims.
Christie discloses a system and method for compressing and extracting information from marketplace taxonomies including steps to receive a first file that is in a first file format and includes 
Therefore, the prior art of record fails to teach either singularly or in combination, fails to anticipate or render the above limitations obvious.

	Additionally, the NPL article “Cloud Brokerage Service with SLA,” cited in the 9/8/2015 IDS discloses cloud brokerage technology that can map the requirements of cloud users to the cloud offerings of one or more cloud service providers while satisfying service level requirement and optimizing for various costs. Although the article discusses matching cloud users to cloud offerings, the article fails to disclose recommended cloud marketplaces based, at least in part, on a comparison of the cloud service template to one or more respective features of a plurality of cloud marketplaces.  Therefore, the NPL article does not render the claimed invention novel or non-obvious.

Lastly, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  Moreover, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached at 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684